Citation Nr: 1533186	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-09 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to service connection for squamous cell carcinoma, including of the buccal mucosa, mandible gingiva, lip, and tongue, due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Appellant

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  He died in May 2013, during the pendency of his appeal.  The appellant is his surviving spouse who was substituted for the Veteran in August 2013 pursuant to 38 U.S.C.A. § 5121A (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for the claimed disability.  The Board previously denied the claim in a July 2014 decision; however, a March 2015 Order of the Court of Appeals for Veterans Claims (CAVC) granted a joint motion to return the issue to the Board.  

The appellant and the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in August 2011 and before a Decision Review Officer (DRO) in April 2010.


FINDINGS OF FACT

The Veteran's squamous cell carcinoma, including of the buccal mucosa, mandible gingiva, lip, and tongue, are at least as likely as not etiologically related to conceded in-service herbicide exposure during his service near the Korean Demilitarized Zone (DMZ).

CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma, including of the buccal mucosa, mandible gingiva, lip, and tongue, have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a July 2008 letter, prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Neither he nor the appellant alleged any notice deficiency during the adjudication of this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran and appellant in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  VA also obtained advisory opinions from the Director of Compensation and Pension (C&P) Service and the Chief of Public Health and Environmental Hazards addressing the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran and appellant testified at a Board hearing before the undersigned Acting Veterans Law Judge and at a hearing before a DRO.  The hearings were adequate, as the relevant issues were explained and possible sources of evidence that may have been overlooked were identified.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Moreover, as the Board is granting his claim, neither he nor the appellant will be prejudiced by the adjudication of his claim.

II. Service Connection

The Veteran contends that his squamous cell carcinoma is etiologically related to in-service herbicide exposure.  See March 2011 Substantive Appeal.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The first element is satisfied, as the Veteran's VA and private and VA treatment records clearly reflect diagnoses of squamous cell carcinoma of the buccal mucosa, mandible gingiva, lip, and tongue during the appeal period.  

The second element is also satisfied.  Service treatment records (STRs) do not show in-service incurrence, as they do not reveal any complaints of or treatment for any diagnoses related to squamous cell carcinoma, oral cancer, or any similar condition.  Service personnel records (SPRs), however, do reveal an in-service injury; specifically, in-service exposure to herbicides.  The Veteran is competent to report having traveled through the Korean DMZ looking for infiltrators and taking photos of North Korean Guard Posts, and his reports are credible and probative, as his Form DD-214 shows foreign service in Korea and the record contains a supporting buddy statement.  See June 2008 Statement; September 2008 Buddy Statement; Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  

The remaining issue is therefore the third element-a nexus between the in-service injury and the current disability.  

If the Veteran's cancer was listed under 38 C.F.R. § 3.309(e) as presumptively associated with in-service herbicide exposure, the third element would be satisfied; however, the Veteran's diagnoses did not include any cancer of the respiratory system, prostate cancer, or any other cancer listed under 38 C.F.R. § 3.309(e).  See 38 C.F.R. §§ 3.307(a)(6), (d); 38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202 -53216 (Aug. 31, 2010); 79 Fed. Reg. 20,308, 20,312 (Apr. 11, 2014) (specifically excluding squamous cell cancer, cancers of the oral cavity, and bone cancer from presumptive service connection based on herbicide exposure).  Although there is some indication that the Veteran's lymph nodes were also implicated, he was not diagnosed with lymphocytic leukemia or lymphoma and VA treatment records from 2013 do not contain such diagnoses.

Even so, the appellant may still satisfy the third element with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (interpreting the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984).  

The record contains several conflicting private and VA opinions regarding whether the Veteran's squamous cell carcinoma was etiologically related to his conceded in-service herbicide exposure.  

Where medical opinions conflict, the Board "may favor one medical opinion over another" if it offers an adequate statement of reasons or bases.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In assigning probative weight to a medical opinion, the Board must consider whether it is (1) based on sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  It may also consider whether the examiner had access to the claims file, reviewed prior clinical records and pertinent evidence, and provided a thorough and detailed, definitive opinion supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board may also assign more probative weight to an examiner's opinion based on its reasoning.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The private medical opinions of record state that it is at least as likely as not that the Veteran's herbicide exposure was a cause, whether singly or working synergistically with some other cause, of his squamous cell carcinoma.  The combined rationale was largely that the Environmental Protection Agency (EPA) classified Agent Orange, or dioxin, as a human carcinogen in its 2004 draft Dioxin Reassessment; Admiral Zumwalt opined in a May 1990 VA report that it is more likely than not that lip cancer, bone cancer, and other skin cancers are related to in-service dioxin exposure; the Veteran did not have the normal risk factors for developing cancer in the head and neck region, as he did not smoke, he drank infrequently, and there was no evidence he was ever infected with the human papilloma virus (HPV); the delay in onset is consistent with a carcinogenic exposure.  See May 2011, April 2011, and February 2010 Oncologist Dr. Miercort Letters; February 2010 and September 2008 Oncologist Dr. Kelly Letters; September 2008 Radiation Oncologist Dr. Campbell Letter; September 2008 Dentist Dr. Hubenette Letter; January 2010 and August 2008 Dr. Scharfen Letters.

The private physicians are competent to provide the opinions, as most specialize in oncology.  They are also credible, as they are largely in agreement with one another, and the record does contain evidence that dioxin is carcinogenic.  It is, however, unclear whether any of the physicians reviewed the claims file, the Veteran's service records, the negative VA opinions, or any research results published after 2007, such as the National Academy of Sciences' (NAS) update to its report on Veterans and Agent Orange.  See Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308, 20,312 (Apr. 11, 2014) [hereinafter Update 2012].  

The VA opinions of record state that the evidence does not demonstrate that herbicide exposure is at least as likely as not the cause of the Veteran's squamous cell carcinoma.  The combined rationale was that the private physician opinions did not unequivocally state that the Veteran's cancer was caused by Agent Orange; the Veteran had several other risk factors for developing oral and pharyngeal cancers; the NAS determined there was insufficient evidence to determine whether there was an association between herbicide exposure and bone, oral (including tongue and buccal mucosa), nasal, and pharyngeal cancers; and VA is required by law to give much weight to the findings of the NAS.  See January 2011 Director, Compensation and Pension Memo; December 2010 Director, Radiation and Physical Exposures Memo; February 2009 Chief, Public Health and Environmental Hazards Memo.

While the Directors of Compensation and Pension and Public Health and Environmental Hazards relied upon medical opinions, a review of scientific research, and the Veteran's claims file, it is unclear whether they are themselves competent to provide a medical nexus opinion, as the relevant memoranda do not appear to contain indications of specialized medical training and education. 

The Director of Radiation and Physical Exposures is, however, competent to provide an opinion, as the December 2010 memorandum indicates that she has specialized medical education and training.  The December 2010 opinion is also credible, as it includes a review of most of the private physician opinions, a review of the Veteran's claims file, including service records, and a review of information published by the NAS.  While the NAS did subsequently issue a more recent update, it did not appear to significantly change the information regarding the Veteran's specific cancers.  

The December 2010 memorandum does not, however, contain a clear rationale, as it does not clearly identify the Veteran's additional risk factors.  This lack of clarity is important because the Veteran has consistently denied a history of smoking or frequent drinking, and neither he nor his wife has been at risk of exposure to HPV.  The Veteran is competent to report his medical history and his reports are credible and entitled to great probative weight, but it is unclear whether the December 2010 opinion was based on the inaccurate premise that the Veteran's risk factors included smoking, drinking, and HPV infection.  

Regardless, the Board gives less probative weight to the December 2010 memorandum than to the combined opinions of the private oncologists.  

The December 2010 memorandum accurately states that the NAS found there was insufficient evidence to determine whether Agent Orange exposure is related to oral, nasal, and pharyngeal cancers; however, it does not note that the NAS found there was either inadequate or insufficient information to determine whether there was an association between herbicide exposure oral, nasal, and pharyngeal cancers.  Further, NAS issued a subsequent update, Update 2012.  

The Update 2012 states that tobacco and alcohol use are established risk factors for both oral and pharyngeal cancers, that HPV is now considered an important risk factor for squamous cell carcinoma in the head and neck regions, especially at the base of the tongue, and that more research should be done regarding whether Agent Orange exposure may make individuals more susceptible to HPV infection.  Update 2012 at 307, 309, 311, 322.  While the December 2010 memorandum lists occupational exposure to nickel and chromium compounds and formaldehyde as risk factors for oral-pharyngeal cancer, the Update 2012 clarifies that these are risk factors solely for nasal cancer, which the Veteran did not appear to have.  See Update 2012 at 309.  

The probativeness of the NAS Update 2012 regarding the Veteran's specific case appears to be limited.  The Update 2012 itself describes constraints on research regarding oral and pharyngeal cancers, including the limited relevance of studies on animals, the resultant need for epidemiological studies with a large number of observed cases and long observation periods, and the small numbers of oral, nasal, or pharyngeal cancer cases in prior studies.  See Update 2012 at 307, 311.  Further, the Summary to Update 2012 states that "[t]he conclusions are related to associations between exposure and outcomes in human populations, not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question." 

As the private oncologists personally treated the Veteran, and their collective opinion provided a medical explanation and considered the likelihood of an association between herbicide exposure and the Veteran's specific cancers, the Board assigns the collective opinion more probative weight to find that the third element is met-preponderance of the evidence in the record weighs in favor of finding that the Veteran's squamous cell carcinoma, including of the gingiva, buccal mucosa, mandible, lip, and tongue, is at least as likely as not etiologically related to his in-service herbicide exposure.

While the Veteran did appear to have cancer of the bone, that is, the mandible, in May 2008 UCSF Medical Center treatment records, the primary cancer site is listed as the left buccosal mucosa, with invasion into the left mandible.  See May and June 2008 USCF Medical Center Treatment Records; see also Update 2012 at 420 ("Primary bone cancers are among the least common malignancies, but the bones are frequent sites of tumors secondary to cancers that have metastasized.").  Further, January 2013 VA treatment records clarify that the Veteran had three separate primary cancers that "did not communicate as one cancer"-left upper lip squamous cell carcinoma, left tongue squamous cell carcinoma, and left buccal mucosa squamous cell carcinoma.  See January 2013 VA Operation Report.  The mandible bone is also not included as a primary site of this cancer in his VA medical history.  See Id. (history of left oral squamous cell carcinoma, status post-composite resection neck dissection with fibula free flap).

Accordingly, the preponderance of the evidence weighs in favor of finding that the Veteran's squamous cell carcinoma of the buccal mucosa, mandible gingiva, lip, and tongue are etiologically related to his active service.  


ORDER

Service connection for squamous cell carcinoma, including of the buccal mucosa, mandible gingiva, lip, and tongue, is granted.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


